 



Exhibit 10.2

N O R T E L   N E T W O R K S
Royal Bank of Canada
Royal Bank Plaza
5th Floor, South Tower
200 Bay Street
Toronto, Ontario M5J 2W7
Commitment Advice Letter Agreement
February 1, 2006
Nortel Networks Corporation
Nortel Networks Inc.
8200 Dixie Road Suite 100
Brampton, Ontario L6T 5P6
J.P. Morgan Securities Inc.
270 Park Avenue, 5th Floor
New York, NY 10017
Ladies and Gentlemen:
We refer to the Summary of Terms attached hereto (the “Term Sheet”; capitalized
terms used without definition herein have the meanings given in the Term Sheet)
for Nortel Networks Inc. (the “Company”). Subject only to the Conditions (as
defined below) we are pleased to commit $200,000,000 in the aggregate on a pro
rata basis to the Tranche A Term Loan Facility and the Tranche B Term Loan
Facility, in proportion to the aggregate respective amounts thereof.
As used above, the term “Conditions” means:

  (i)   our receipt of satisfactory documentation for the Facilities; and    
(ii)   our receipt of the fees from the Company separately agreed between the
Company and us to the extent payable on the Closing Date.

Our commitment is made solely on behalf of our institution and does not in any
way include a commitment or other arrangement from any other non-affiliated
institution. Our commitment is based on our independent credit analysis of the
Company and its subsidiaries, without reliance upon the Arrangers, the Company,
or any of their respective affiliates or any other person, and based solely on
such documents and information as we have deemed appropriate. We acknowledge
that J.P. Morgan Securities Inc. reserves the right to allocate commitments at
its sole discretion.
We confirm that we have not marketed or discussed this transaction in the
primary or secondary markets, and will not do so without the prior written
consent of J.P. Morgan Securities Inc.
For the purpose of confirming to you our sophistication and experience in
extending credit to entities similar to the Company, we represent to you that we
are a “qualified institutional buyer” as defined under Rule 144A under the
Securities Act of 1933.
We acknowledge that we may not assign our commitment and/or Loans except
(i) unless an event of default under the Facilities has occurred, with the
consent of the Company (which consent shall not be unreasonably withheld) and
(ii) with the consent of J.P. Morgan Securities Inc. (which consent shall not be
unreasonably withheld following the syndication of the Facilities).
This letter agreement may not be amended or waived except by an instrument in
writing signed by each party hereto.

 



--------------------------------------------------------------------------------



 



N O R T E L   N E T W O R K S
This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. This letter agreement shall become effective upon
delivery of an executed signature page of this letter agreement by facsimile
transmission to each of the parties hereto by each of the other parties hereto.
Except for any other written agreement among the parties hereto relating to the
subject matter hereof, this letter agreement sets forth the entire understanding
of the parties hereto and supersedes any prior written or oral understandings.

 



--------------------------------------------------------------------------------



 



N O R T E L   N E T W O R K S
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

          Very truly yours,    
 
        ROYAL BANK OF CANADA    
 
       
By:
  /s/ Noel Curran
 
Authorized Officer: Noel Curran    
 
  Title: Vice President    
 
  Lender: Royal Bank of Canada    
 
  Telephone Number: 416 842 3759    
 
        Accepted and Agreed to:    
 
        NORTEL NETWORKS CORPORATION    
 
       
By:
  /s/ Katharine B. Stevenson
 
Authorized Officer: Katharine B. Stevenson    
 
  Title: Treasurer    
 
       
By:
  /s/ Gordon A. Davies
 
Authorized Officer: Gordon A. Davies    
 
  Title: General Counsel — Corporate and    
 
 
Corporate Secretary
   
 
        NORTEL NETWORKS INC.    
 
       
By:
  /s/ Lynn C. Egan
 
Authorized Officer: Lynn C. Egan    
 
  Title: Assistant Secretary    
 
        J.P. MORGAN SECURITIES INC.    
 
       
By:
  /s/ Bruce Borden
 
Authorized Officer: Bruce Borden    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CREDIT FACILITIES
Summary of Terms and Conditions
February 1, 2006
 

         
I.
  Parties    
 
       
 
  Borrower:   Nortel Networks Inc., a Delaware corporation (the “Borrower”).
 
       
 
  Guarantors:   Nortel Networks Corporation (“NNC”), Nortel Networks Limited
(“NNL”) and other future material subsidiaries (excluding Nortel Government
Solutions Holdings Corporation and its subsidiaries) of NNC formed under the
laws of the U.S. or Canada to the extent necessary so that the Borrower and the
Guarantors have at least 90% of the consolidated revenues of all U.S. and
Canadian subsidiaries (the “Guarantors” and together with the Borrower, the
“Credit Parties”).
 
       
 
  Joint Lead Arrangers and Bookrunners:   J.P. Morgan Securities Inc.
(“JPMorgan”) and Citigroup Global Markets Inc. (“CGMI” and together with
JPMorgan, the “Arrangers”).
 
       
 
  Administrative Agent:   JPMorgan Chase Bank, N.A. (“JPMCB”) as sole and
exclusive Administrative Agent (in such capacity, the “Administrative Agent”).
 
       
 
  Syndication Agent and
Co-Documentation Agents:   Citigroup, as sole Syndication Agent and RBC as a
Co-Documentation Agent.
 
       
 
  Managing Agent:   EDC.
 
       
 
  Lenders:   A syndicate of financial institutions, including JPMCB and an
affiliate of CGMI.
 
       
II.
  Facilities    
 
       
 
  Type and Amount of Facilities:   (i) A US$850 million Tranche A Term Loan
Facility (the loans thereunder, the “Tranche A Term Loans”) and (ii) a
US$450 million Tranche B Term Loan Facility (the loans thereunder, the “Tranche
B Term Loans” and together with the Tranche A Term Loans, the “Loans” or the
“Facilities) to be documented under a single credit agreement.
 
       
 
  Availability:   The Facilities shall be available in a single drawing on
February 14, 2006; provided that no amount of the Tranche B Term Loans may be
borrowed unless the entire amount of the Tranche A

 



--------------------------------------------------------------------------------



 



         
 
      Term Loans is borrowed.
 
       
 
  Maturity:   February 15, 2007.
 
       
 
  Purpose:   The proceeds of the Loans shall be used solely to refinance the
outstanding $1.275 billion aggregate principal amount of NNL’s 6.125% Notes due
February 15, 2006 and to pay related fees and expenses.
 
       
III.
  Security   The Tranche A Term Loans will be secured by a first priority lien
on all of the U.S. and Canadian assets of the Credit Parties that can be
effected through the filings of UCC statements, Canadian personal property
security registrations and/or possession (including through deposit and/or
control accounts or agreements) and intellectual property, in each case, subject
to carve-outs, exceptions and materiality thresholds substantially the same as
those contained in the U.S. and Canadian Security Agreement dated as of April 4,
2002 except as otherwise agreed between NNC and the Administrative Agent (the
“Collateral”). The notes issued by NNL under the Indenture dated as of
November 30, 1988 and the U.S. $750 million EDC Facility will be equally and
ratably secured with the Tranche A Term Loans under the security documents.
 
       
IV.
  Certain Payment
Provisions    
 
       
 
  Fees and Interest Rates:   As set forth on Annex I.
 
       
 
  Optional Prepayments and Commitment Reductions:   LIBOR Loans may be prepaid
and commitments may be reduced by the Borrower in minimum amounts of $5 million
on three business days’ notice and Base Rate Loans may be prepaid and
commitments may be reduced by the Borrower in minimum amounts of $5 million on
one business day’s notice.
 
       
 
  Mandatory Prepayments:   Mandatory prepayments of the Facilities will be
required from the net proceeds of any debt or equity offering (subject to
limited exceptions to be agreed) received by NNC or any of its subsidiaries or
from asset sales of Collateral in excess of $250 million in the aggregate
(excluding intercompany transfers between NNC and its subsidiaries and subject
to exceptions for ordinary course dispositions of Collateral), provided that
such mandatory prepayments shall be applied pro rata to the prepayment of all
Loans.
 
       
V.
  Certain Conditions    
 
       
 
  Initial Conditions:   The availability of the Facilities shall be conditioned
upon satisfaction of, among other things, the following conditions

-2-



--------------------------------------------------------------------------------



 



         
 
      precedent (the date upon which all such conditions precedent shall be
satisfied, the “Closing Date”) on or before February 14, 2006:

  (a)   The Borrower and the Guarantors shall have executed and delivered
satisfactory definitive financing documentation with respect to the Facilities
(the “Credit Documentation”).     (b)   The Lenders, the Administrative Agent
and the Arrangers shall have received all fees required to be paid, and all
expenses for which invoices have been presented, on or before the Closing Date
(after giving effect to the Loans and the application of proceeds thereof).    
(c)   All governmental and third party approvals necessary or, in the reasonable
discretion of the Arrangers, advisable in connection with the financings
contemplated hereby shall have been obtained and be in full force and effect.  
  (d)   The Lenders shall have received such legal opinions, documents and other
instruments as are customary for transactions of this type and as the Arrangers
may reasonably request.     (e)   All documents and instruments (including a
customary perfection certificate) required to perfect the Administrative Agent’s
security interest in the Collateral for the benefit of the Lenders of the
Tranche A Term Loans shall have been executed and/or delivered and be in proper
form for filing, as applicable. The Administrative Agent shall have received
reasonably satisfactory evidence that it has been named as additional insured
and loss payee under all insurance policies relating to the Collateral.

         
VI.
  Certain Documentation
Matters    
 
      The Credit Documentation (including the security documents) shall contain
representations, warranties, covenants and events of default customary for
financings of this type and as set forth below or otherwise mutually agreed
between the Borrower and the Arrangers, including:
 
       
 
  Representations and Warranties:   1.      Corporate existence and power.
 
      2.      Corporate and governmental authorization; no contravention;
binding effect.
 
      3.      Financial information (including material adverse change
representation).
 
      4.      Absence of undisclosed litigation.

-3-



--------------------------------------------------------------------------------



 



         
 
      5.      Compliance with laws and agreements.
 
      6.      Investment and holding company status.
 
      7.      Payment of taxes.
 
      8.      Solvency.
 
      9.      ERISA; Canadian plans.
 
      10.    Disclosure.
 
      11.    Accuracy of representations in security documents.
 
      12.    No unlawful payments.
 
       
 
  Affirmative Covenants:   Delivery of financial statements, reports, officers’
certificates and other information reasonably requested by the Lenders; payment
of other obligations; continuation of business and maintenance of existence;
right of the Lenders to inspect property and books and records; notices of
defaults, litigation and other material events; insurance; and further
assurances.
 
       
 
  Financial Covenants:   The Tranche A Term Loan Facility will have a minimum
Adjusted EBITDA covenant, measured on a trailing four quarter basis and tested
quarterly, commencing with the quarter ended March 31, 2006 which shall require
Adjusted EBITDA for the trailing four quarter period ending on each of the dates
set forth below to be at least equal to the amount set for opposite such date:

              Date       Minimum LTM EBITDA   March 31, 2006       $ 850,000,000
 
 
            June 30, 2006       $ 750,000,000  
 
            September 30, 2006       $ 850,000,000  
 
            December 31,2006       $ 900,000,000  

         
 
      In addition, total unrestricted cash and cash equivalents must at all
times exceed US$1.0 billion (and the Borrower shall certify to such effect on a
monthly basis).
 
       
 
  Negative Covenants:   The Credit Documentation shall contain restrictions,
subject to exceptions to be agreed, on (i) liens and (ii) the payment of
dividends on, or purchases, redemptions or acquisitions of common or preferred
stock; provided that any payment or distribution to holders or former holders of
common stock of NNC in connection with the settlement of, or satisfaction of a
judgment resulting from, any shareholder litigation or regulatory or enforcement
proceeding shall not be restricted unless the making of such payment would
result in a violation of the minimum cash and cash equivalents requirement set
forth above. Additionally, the Borrower and the Guarantors shall be restricted

-4-



--------------------------------------------------------------------------------



 



         
 
      from transferring any Collateral to non-guarantor subsidiaries and joint
ventures (excluding ordinary course transfers and transfers of cash) if after
giving effect to any such transfer, more than an amount of the Credit Parties
assets to be agreed would have been so transferred.
 
       
 
  Events of Default:   Nonpayment of principal when due; nonpayment of interest,
fees or other amounts within five days of the due date; material inaccuracy of
representations and warranties; violation of covenants (subject, in the case of
certain affirmative covenants, to a grace period of 30 days); cross-default
(including debt or obligations in respect of hedging agreements which are in an
individual principal amount of at least $10,000,000 and an aggregate principal
amount of at least $100,000,000); loss of lien perfection or priority;
unenforceability of guarantees; bankruptcy events; certain ERISA/Canadian plan
events; material judgments; and a change of control.
 
       
 
  Voting:   Amendments and waivers with respect to the Credit Documentation
shall require the approval of Lenders holding a majority of the aggregate amount
of the Loans, and unused commitments under the relevant Facility, except that
(a) the consent of each Lender directly affected thereby shall be required with
respect to (i) reductions in the amount or extensions of the scheduled date of
maturity of any Loan, (ii) reductions in the rate of interest or any fee or
extensions of any due date thereof, (iii) increases in the amount or extensions
of the expiry date of any Lender’s commitment, (iv) release of all or
substantially all of the guarantees, (v) release of all or substantially all of
the collateral (which shall only require the consent of each Lender of a Tranche
A Term Loan) and (vi) any waiver or amendment to the minimum Adjusted EBITDA
covenant or amendment of any security document (which shall each only require
the consent of the Lenders of a majority of the Tranche A Term Loans), (b) the
consent of 100% of the Lenders shall be required with respect to modifications
to any of the voting percentages and (c) the consent of Lenders holding a
majority in aggregate principal amount of Tranche A Term Loans or Tranche B Term
Loans, as applicable, voting as a class (without the consent of any other
Lender) shall be required with respect to certain matters.
 
       
 
  Assignments and Participations:   The Lenders shall be permitted to assign all
or a portion of their Loans and commitments with the consent, not to be
unreasonably withheld, of (a) the Borrower, unless (i) the assignee is a Lender,
an affiliate of a Lender or an approved fund or (ii) an Event of Default has
occurred and is continuing and (b) the Administrative Agent, unless the assignee
is a Lender, an affiliate of a Lender or an approved fund. In the case of
partial assignments (other than to another Lender or to an affiliate of a

-5-



--------------------------------------------------------------------------------



 



         
 
      Lender), the minimum assignment amount shall be U.S. $1,000,000, unless
otherwise agreed by the Borrower and the applicable Administrative Agent.
Participants shall have the same benefits as the participating Lender with
respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to those matters with respect to which the
affirmative vote of the Lender from which it purchased its participation would
be required as described under “Voting” above. Pledges of Loans to a Federal
Reserve Bank in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.
 
       
 
  Yield Protection:   The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from withholding (excluding certain increased withholding taxes
resulting from assignments), changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in withholding or
other taxes and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of a Loan (as defined in
Annex I) on a day other than the last day of an interest period with respect
thereto.
 
       
 
  Expenses and Indemnification:   The Borrower shall pay (a) all reasonable
out-of-pocket expenses of the Administrative Agent and the Arrangers associated
with the syndication of the Facilities and the preparation, execution, delivery
and administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of outside counsel) and (b) all out-of-pocket expenses of the Administrative
Agent and the Lenders (including the fees, disbursements and other charges of
outside counsel) in connection with the enforcement of the Credit Documentation.
 
       
 
      The Administrative Agent, the Arrangers and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent resulting from the gross negligence or willful misconduct
of the indemnified party).
 
       
 
  Sharing of Payments:   Customary sharing of setoff provisions.
 
       
 
  Governing Law and Forum:   State of New York.
 
       
 
  U.S. Counsel to the Administrative Agent    

-6-



--------------------------------------------------------------------------------



 



         
 
  and the Arrangers:   Cahill Gordon & Reindel llp.
 
       
 
  Canadian Counsel to the Administrative Agent and the Arrangers:   Blake,
Cassels, & Graydon LLP

-7-



--------------------------------------------------------------------------------



 



Annex I-A
DRAFT
Annex I
Interest and Certain Fees

     
Interest:
  At Borrower’s option, loans will bear interest based on the Base Rate or
LIBOR, as described below, plus the Applicable Margin:
 
   
 
  A. Base Rate Option
 
   
 
  Interest will be at the Base Rate plus the Applicable Margin, calculated on
the basis of the actual number of days elapsed in a year of 365 days and payable
quarterly in arrears. The Base Rate is defined as the higher of the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of 1%
and the prime commercial lending rate of JPMCB, as established from time to
time.
 
   
 
  Base Rate borrowings (“Base Rate Loans”) will require one business day’s prior
notice and will be in minimum amounts to be agreed upon.
 
   
 
  B. LIBOR Option
 
   
 
  Interest will be determined for periods (“Interest Periods”) of one or three
months (as selected by Borrower) and will be at an annual rate equal to the
reserve-adjusted London Interbank Offered Rate (“LIBOR”) for the corresponding
deposits of U.S. dollars, plus the Applicable Margin. LIBOR will be determined
by the Administrative Agent at the start of each Interest Period and will be
fixed through such period. Interest will be calculated on the basis of the
actual number of days elapsed in a year of 360 days. LIBOR will be adjusted for
maximum statutory reserve requirements (if any).
 
   
 
  LIBOR borrowings (“LIBOR Loans”), conversions or continuations will require
three business days’ prior notice and will be in minimum amounts to be agreed
upon.
 
   
 
  “Applicable Margin” means 225 basis points in the case of Tranche A Term Loans
that are LIBOR Loans (125 basis points if such Tranche A Term Loans are Base
Rate Loans) and 300 basis points in the case of Tranche B Term Loans that are
LIBOR Loans (200 basis points if such Tranche B Term Loans are Base Rate Loans).
 
   
Interest Payment Dates:
  On the last day of each relevant Interest Period for LIBOR Loans and quarterly
in arrears for Base Rate Loans.

 



--------------------------------------------------------------------------------



 



     
Default Rate:
  All amounts not paid when due under the Facilities shall bear interest at 2%
above the rate otherwise applicable thereto.

-2-